Exhibit 10.18

EXECUTION COPY

FREIGHTCAR AMERICA, INC.

SUCCESSFUL TRANSACTION SEVERANCE PLAN

(And Summary Plan Description)

ARTICLE 1. Establishment and Term of the Plan

1.1 Establishment of the Plan. The Company has established this FreightCar
America, Inc. Successful Transaction Severance Plan (the “Plan”). The purposes
of the Plan are to retain incentivize certain eligible executives of the Company
as designated from time to time by the Plan Administrator and set forth on
Appendix A hereto (the “Executives”), to negotiate and consummate a strategic
transaction in favor of the Company, to retain the Executives during this time
of uncertainty, and to provide Successful Transaction Severance in the event an
Executive is terminated in connection with a Successful Transaction, subject to
the terms and conditions of the Plan. No individuals other than the Executives
shall be eligible to receive any severance or benefits under the Plan. Any
Successful Transaction Severance for the Executives will be determined
exclusively under the Plan.

The Plan, as set forth herein, is an employee welfare benefit plan within the
meaning of ERISA Section 3(1), and the Company intends that the Plan be
administered in accordance with the applicable requirements of ERISA and the
regulations under ERISA. This Plan document, including the information provided
in Appendix B hereto, is also the summary plan description of the Plan.

1.2 Plan Term. The Plan became effective on November 20, 2019 (the “Effective
Date”) and shall continue in effect until twenty-four months following the
consummation of a Successful Transaction; provided that the terms of the Plan
shall continue to apply to the Company (or its successor) and any Executive who
experiences a Qualifying Termination during the Term.

1.3 Administration. The Plan Administrator is the named fiduciary of the Plan.
The Plan Administrator may, as it deems necessary or advisable, appoint an
individual or committee to act as its representative in matters affecting the
Plan. The Plan Administrator may adopt rules and regulations it deems consistent
with the terms of the Plan and necessary or advisable to administer the Plan
properly and efficiently. In administering the Plan and providing Successful
Transaction Severance, the Plan Administrator has full discretionary authority
to construe and interpret the Plan’s terms and to make factual determinations
under it, including the authority to determine an individual’s eligibility for
Successful Transaction Severance, the reason for employment termination, and the
amount of Successful Transaction Severance payable. Successful Transaction
Severance will be provided only if the Plan Administrator decides in its sole
discretion that the person seeking such benefits is entitled to them under the
terms of the Plan. Any interpretation of the Plan made in good faith by the Plan
Administrator, and any decision made in good faith on any matter within the
discretion of the Plan Administrator under the Plan, will be binding on all
persons. Notwithstanding anything in this Section 1.3 to the contrary, following
a Successful Transaction, the Plan Administrator shall administer the Plan in a
manner consistent with the administration of the Plan prior to such Successful
Transaction.



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

Wherever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

“Average Annual Bonus” means one half of the sum of the full amount of the
Bonuses, if any, paid to the Executive for the two full years immediately
preceding (i) the consummation of a Successful Transaction or (ii) the year of
the Executive’s Qualifying Termination, whichever produces a greater Average
Annual Bonus figure for the Executive (regardless of whether the Executive was
employed by the Company for two full years prior to the consummation of a
Successful Transaction or Executive’s Qualifying Termination).

“Base Salary” means, at any time, the then regular annual base rate of pay that
the Executive is receiving as annual salary.

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Bonus” means an annual cash incentive bonus paid to an Executive, in accordance
with the provisions of the Company’s annual incentive program, as the same may
be in effect from time to time. A retention payment or other, similar type of
additional payment or bonus is not included.

“Cause” means the occurrence of any one or more of the following:

(a) The Executive’s willful and continued failure substantially to perform the
Executive’s material duties with the Company (other than due to Disability), or
the Executive’s commission of any activities constituting a material violation
or material breach of any Federal, state or foreign law, statute, regulation, or
the like applicable to the activities of the Company, in each case, after notice
thereof from the Board to the Executive and (where possible) a reasonable
opportunity for the Executive to cease and cure such failure, breach or
violation in all respects;

(b) Fraud, breach of fiduciary duty, dishonesty, misappropriation or other act
or omission by the Executive that causes material damage to the Company’s
property or business;

(c) The Executive’s admission or conviction of, or plea of nolo contendere to,
any crime that, in the reasonable judgment of the Board, adversely affects the
Company’s reputation or the Executive’s ability to carry out the obligations of
the Executive’s employment;

(d) The Executive’s failure to reasonably cooperate with the Company in any
internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Board to the Executive and a reasonable
opportunity for the Executive to cure such non-cooperation; or

 

2



--------------------------------------------------------------------------------

(e) Any willful act or omission by the Executive in violation or disregard of
the Company’s policies, including but not limited to the harassment and
discrimination policies and standards of conduct of the Company then in effect,
in such a manner as to cause significant loss, damage or injury to the property,
reputation or employees of the Company.

In addition, the Executive’s employment shall be deemed to have terminated for
Cause if, after the Executive’s employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
For purposes of the Plan, no act or failure to act on the Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that such action or omission
was in the best interests of the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, in good faith and in the best interests of the Company.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

“Code” means the U.S. Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

“Company” means FreightCar America, Inc., a Delaware corporation, and any
successor thereto as provided in Article 8 herein.

“Company Materials” shall have the meaning given to such term in Section 4.1
herein.

“Confidential Information” shall have the meaning given to such term in Section
4.1 herein.

“Disability” means, in the written opinion of a qualified physician selected by
the Company, the Executive is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, (a) unable to engage
in any substantial gainful activity, or (b) receiving income replacement
benefits for a period of not less than three months under the Company’s
disability plan.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, as amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
thereunder, as amended from time to time.

“Executive” means an eligible employee of the Company designated from time to
time by the Company and set forth on Appendix A hereto. No individuals other
than those set forth on Appendix A hereto shall be eligible to receive
Successful Transaction Severance under the Plan.

 

3



--------------------------------------------------------------------------------

“Good Reason” means, without the Executive’s written consent, the first to occur
of any of the following conditions, unless such condition is fully corrected
within sixty (60) calendar days after written notice thereof:

(a) The Company permanently and materially diminishes the Executive’s authority,
duties, or responsibilities, including without limitation title or reporting
responsibilities; provided that, an Executive’s duties and responsibilities
shall not be deemed to be diminished solely on account of a “take-private”
transaction (as described below) or other transaction in which the Company
ceases to be publicly traded so that the Executive ceases to have the ordinary
duties and responsibilities of a named executive officer of a publicly traded
company,

(b) The Company materially reduces the Executive’s overall compensation,
including Base Salary, Bonus opportunity and equity award participation,

(c) The Company requires the Executive to relocate the Executive’s principal
business office to a location not within 50 miles of the Executive’s current
principal business office, or

(d) The Company materially breaches the terms of the Plan.

Notwithstanding anything in the Plan to the contrary, a termination of
employment due to Good Reason must occur, if at all, within one hundred twenty
(120) calendar days after the Company receives written notice from the Executive
of any one or more of the conditions set forth in this Section. The Executive
must provide the Company with written notice of any one or more of the
conditions set forth in this Section within ninety (90) calendar days of the
initial existence of the condition in order for such condition to constitute
Good Reason under the Plan.

“Incremental Available Financing” shall mean the actual availability on the
closing of any financing of new equity or new debt financing or a combination of
new equity and new debt financing (including in the case of equity an issuance
such as a PIPE) secured after the Effective Date minus (i) the amount of any
actual availability on any previously in place credit facilities cancelled as
part of the transaction and (ii) all transaction fees and bonuses required to be
paid in connection with such financings, as determined by the Board.

“Inventions” shall have the meaning given to such term in Section 4.6 herein.

“Notice of Termination” means a written notice that shall indicate the specific
termination provision in the Plan relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.

“Ordinary Severance Plan” means the FreightCar America, Inc. Executive Severance
Plan maintained by the Company.

“Plan” means this FreightCar America, Inc. Successful Transaction Severance
Plan.

“Plan Administrator” means the administrator of the Plan as designated by the
Board.

“Qualifying Termination” shall have the meaning given to such term in Section
3.2 herein.

 

4



--------------------------------------------------------------------------------

“Successful Transaction” means the consummation of (i) a “take-private”
transaction in which (A) a third party or group of third parties assumes voting
and investment control of more than fifty percent (50%) of the voting securities
of the Company and (B) the Company ceases to be subject to the periodic
disclosure requirements under the Exchange Act, or (ii) the Company secures
“Incremental Available Financing” of at least $30 million, as determined by the
Board.

“Successful Transaction Severance” shall have the meaning given to such term in
Section 4.3 herein.

“Successful Transaction Severance Multiple” means the figure set forth for each
Executive in Appendix A, which is used to determine the Executive’s Successful
Transaction Severance.

ARTICLE 3. SUCCESSFUL TRANSACTION SEVERANCE

3.1 Eligibility for Successful Transaction Severance. Subject to the conditions
and limitations of the Plan, an Executive who experiences a Qualifying
Termination shall be entitled to receive Successful Transaction Severance.
Notwithstanding the preceding sentence, eligibility for the receipt of
Successful Transaction Severance under the Plan is expressly conditioned upon
the execution by the Executive of a comprehensive release agreement and waiver
of claims against the Company in a form to be determined in the sole discretion
of the Company, as well as compliance with the restrictive covenants of Article
4. An Executive who does not execute a release agreement within the period
specified, who revokes it, or who does not comply with the restrictive covenants
of Article 4, will not be entitled to Successful Transaction Severance under the
Plan.

3.2 Qualifying Termination. The occurrence of either or both of the following
events in the twenty-four (24) months following a Successful Transaction (a
“Qualifying Termination”) shall entitle the Executive to receive Successful
Transaction Severance:

(a) The Company’s termination of the Executive’s employment without Cause; or

(b) The Executive’s termination of employment with the Company for Good Reason.

If an Executive’s employment is terminated by the Company without Cause or
terminated by the Executive for Good Reason, in either case within three
(3) months prior to the date on which the Successful Transaction occurs, and it
is reasonably demonstrated by the Executive that such termination of employment
or event constituting Good Reason was (i) at the request of a third party that
had taken steps reasonably calculated to effect a Successful Transaction or
(y) otherwise arose in connection with or in anticipation of a Successful
Transaction, then the Executive‘s termination shall be deemed to be a Qualifying
Termination upon consummation of the Successful Transaction and the Executive
shall be entitled to receive Successful Transaction Severance, subject to
Section 3.6, in accordance with the terms of the Plan.

For purposes of the Plan, an Executive’s employment with the Company shall be
deemed to be terminated when the Executive has a “separation from service”
within the meaning of Code Section 409A, and references to termination of
employment shall be deemed to refer to such a separation from service.

 

5



--------------------------------------------------------------------------------

3.3 Description of Successful Transaction Severance. In the event that the
Executive experiences a Qualifying Termination, the Company shall pay to the
Executive (or the Executive’s representative) and provide the Executive (or the
Executive’s representative) with the following Successful Transaction Severance,
subject to Section 3.6:

(a) A lump sum payment equal to the sum of Executive’s Base Salary and
Executive’s Average Annual Bonus (each without regard to any reduction in Base
Salary or Bonus since the Effective Date) multiplied by the Executive’s
Successful Transaction Severance Multiple, payable within thirty (30) days of
the Executive’s Qualifying Termination; and

(b) Up to 12 months continued participation in the Company’s group health plan
for the Executive, and such members of the Executive’s family who participated
in such group health plan at the time of the Executive’s termination, at the
same costs and coverage levels and under the same general terms and provisions
of such plan as apply to active employees after the Executive’s termination;
provided that, the continuation period required by this Section 3.3(b) shall
not, when combined with any similar continuation period actually provided to the
Executive under Section 3.3(d) of the Ordinary Severance Plan, exceed 18 months,
except as expressly provided in an Executive’s Terms of Employment Letter
Agreement. The continuation period required by this Section 3.3(b) shall be
concurrent with the continued group health plan coverage required by COBRA.

3.4 Relationship to Ordinary Severance Plan. Except as provided in
Section 3.3(b), the payment of any Successful Transaction Severance to an
Executive under the Plan:

(a) shall have no effect on any amounts payable under the Ordinary Severance
Plan, and

(b) shall be determined without regard the terms of, and any amounts payable
under, the Ordinary Severance Plan, and potentially shall be in addition to any
amounts payable under the Ordinary Severance Plan.

3.5 No Mitigation or Set-Off. No Successful Transaction Severance provided to
the Executive hereunder shall be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source
(including the Ordinary Severance Plan) following the Executive’s termination of
employment with the Company and during the period Successful Transaction
Severance are being provided.

3.6 Release. Notwithstanding anything in this Plan to the contrary, Successful
Transaction Severance under the Plan is contingent upon the Executive executing
and delivering to the Company (and not revoking during the revocation period) a
release and waiver of claims acceptable to the Company (the “Release”) by the
Release Deadline. For purposes of the Plan, the “Release Deadline” means the
date that is sixty (60) calendar days after the Executive’s separation from
service. Payment of any Successful Transaction Severance payments that are not
exempt from Code Section 409A shall be delayed until the Release Deadline,
irrespective of when the Executive executes the Release; provided, however, that
where the Executive’s separation from service and the Release Deadline occur
within the same calendar year, the payment may be made up to thirty
(30) calendar days prior to the Release Deadline, and provided further that
where the

 

6



--------------------------------------------------------------------------------

Executive’s separation from service and the Release Deadline occur in two
separate calendar years, payment may not be made before the later of January 1
of the second year or the date that is thirty (30) calendar days prior to the
Release Deadline. If an Executive fails to comply with the terms and conditions
of the Release with the restrictive covenants of Article 4, as determined by the
Plan Administrator, while receiving Successful Transaction Severance under the
Plan, the Company will cease payment of Successful Transaction Severance to the
Executive.

3.7 Death or Disability. If the Executive’s employment is terminated due to the
Executive’s death or Disability after Qualifying Termination but before the
Successful Transaction Severance has been paid or provided, the Company will pay
or provide the Successful Transaction Severance to the Executive’s surviving
spouse (or, if none, the Executive’s representative), and the Company shall have
no further obligations to the Executive (or the Executive’s representative)
under the Plan.

3.8 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party.

ARTICLE 4. RESTRICTIVE COVENANTS

Successful Transaction Severance under the Plan is expressly conditioned on the
Executive’s compliance with each of the restrictive covenants of this Article 4.

4.1 Confidential Information and Company Materials. The Company possesses and
will possess Confidential Information that is important to its business. The
Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of the Plan,
“Confidential Information” is information that was or will be developed,
created, or discovered by or on behalf of the Company, or that became or will
become known by, or was or is conveyed to the Company, that has commercial value
in the Company’s business. Confidential Information is sufficiently secret to
derive economic value from its not being generally known to other persons.
Confidential Information also includes any and all financial, technical,
commercial or other information concerning the business and affairs of the
Company that is confidential and proprietary to the Company, including without
limitation, (a) information relating to the Company’s past and existing
customers and vendors and development of prospective customers and vendors,
including without limitation specific customer product requirements, pricing
arrangements, payment terms, customer lists and other similar information;
(b) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company; (c) the Company’s proprietary programs, processes or software,
consisting of but not limited to, computer programs in source or object code and
all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development; (d) the subject matter of the Company’s patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,
manuals, operating instructions, training materials, and other industrial
property, including such information in incomplete stages of design or research
and development; and (e) other confidential and proprietary information or
documents relating to the Company’s products, business and marketing plans and
techniques, sales and distribution networks and any other information or
documents that the Company reasonably regards as being confidential.

 

7



--------------------------------------------------------------------------------

The Company possesses or will possess “Company Materials” that are important to
its business. For purposes of the Plan, “Company Materials” are documents or
other media or tangible items that contain or embody Confidential Information or
any other information concerning the business, operations or future/strategic
plans of the Company, whether such documents have been prepared by the Executive
or by others.

(a) All Confidential Information and trade secret rights, and other intellectual
property and rights in connection therewith will remain the sole property of the
Company. At all times after termination of the Executive’s employment for any
reason, the Executive will keep in confidence and trust and will not use or
disclose any Confidential Information or anything relating to it without the
prior written consent of a then current officer of the Company, except as
provided in Section 4.5 below.

(b) All Company Materials will be and remain the sole property of the Company.
Immediately upon the termination of the Executive’s employment for any reason,
the Executive will return all Company Materials, apparatus, equipment and other
physical property, or any reproduction of such property.

4.2 Noncompetition and Nonsolicitation. For a period of 12 consecutive months
after termination of the Executive’s employment for any reason, the Executive
will not, directly or indirectly:

(a) Contact, solicit, interfere with, or divert, or induce or attempt to
contact, solicit, interfere with or divert, any of the Company’s customers;

(b) Participate or engage in (as an owner, partner, employee, officer, director,
independent contractor, consultant, advisor or in any other capacity calling for
the rendition of services, advice, or acts of management, operation or control)
any business engaged in the manufacture of railcars in North America; or

(c) Solicit or induce or attempt to solicit or induce, by or for himself, or as
the agent of another, or through others as an agent in any way, any person who
is employed by the Company for the purpose of encouraging that employee to join
the Executive as a partner, agent, employee or otherwise in any business engaged
in the manufacture of railcars in North America.

Notwithstanding anything to the contrary herein, nothing in this Plan shall
prohibit or restrict an Executive who is licensed to practice law from providing
legal advice and counseling, or other advice and counseling incidental thereto,
as an officer, employee, consultant, independent contractor or otherwise, to any
business engaged in the manufacture of railcars in North America.

4.3 Non-Disparagement. For a period of 12 consecutive months after termination
of the Executive’s employment for any reason, the Executive will not, directly
or indirectly, except as provided in Section 4.5 below, make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices, or conduct of the Company, its employees,
directors, or

 

8



--------------------------------------------------------------------------------

officers. The Executive acknowledges and agrees that this prohibition extends to
statements, written or verbal, made to anyone, including but not limited to the
news media, investors, potential investors, any board of directors, industry
analysts, competitors, strategic partners, vendors, employees (past and
present), and customers.

4.4 Forfeitures. To the maximum extent permitted by applicable law, the
Executive shall forfeit all of the Successful Transaction Severance, and the
Company shall have the right to recapture and seek repayment of any such
Successful Transaction Severance in the event that:

(a) The Executive breaches any of the restrictions or covenants in this
Article 4; or

(b) The Company’s financial results are significantly restated and the Board
determines that fraud, intentional misconduct, or negligence by the Executive
caused or contributed to the need for the restatement.

4.5 Whistleblower Claims and Other Government Investigations. Nothing in this
Article 4 or elsewhere in the Plan shall limit or impede the Executive’s right
(with or without prior notice to the Company) to (i) raise in good faith or
participate in an investigation regarding any potential violation of law or
regulation with any governmental or regulatory agency, including the Securities
and Exchange Commission (“SEC”), or (ii) make any disclosure protected by law
under the whistleblower provisions of any state or federal statutes or
regulations. Any disclosure of Confidential Information (as defined above) made
to any governmental or regulatory agency will be limited to Confidential
Information that is reasonably related to the alleged violation and/or
specifically requested by the investigating agency. The Executive will make any
such disclosure(s) only to such parties authorized to investigate the potential
violation.

4.6 Intellectual Property. “Inventions” includes all improvements, inventions,
designs, formulas, works of authorship, trade secrets, technology, computer
programs, compositions, ideas, processes, techniques, know-how and data, whether
or not patentable, made or conceived or reduced to practice or developed by the
Executive, either alone or jointly with others, during the term of the
Executive’s employment, including during any period prior to the date of the
Plan. Except as defined in the Plan, all Inventions that the Executive makes,
conceives, reduces to practice or develops (in whole or in part, either alone or
jointly with others) during the Executive’s employment will be the sole property
of the Company to the maximum extent permitted by law.

4.7 Remedies. Monetary damages will not be an adequate remedy for the Company in
the event of a breach or threatened breach of any provision of this Article 4
and it would be impossible for the Company to measure damages in the event of
such a breach or threatened breach. Therefore, in addition to other rights and
remedies that the Company may have, the Company shall be entitled to an
injunction preventing the Executive from any breach or threatened breach of any
provision of this Article 4, and the Executive shall waive any requirement that
the Company post any bond in connection with any such injunction. The existence
of any claim by an Executive against the Company, except for a claim that an
Executive was terminated without Cause, shall not constitute a defense to the
enforcement by the Company of any provision of this Article 4.

 

9



--------------------------------------------------------------------------------

4.8 Blue Pencil. If any court determines that the covenants contained in this
Article 4, or any part hereof, are unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, to as close to the
terms hereof as shall be enforceable and, in its reduced form, such provision
shall then be enforceable.

ARTICLE 5. CODE SECTIONS 280G AND 4999

5.1 Excess Parachute Payments. In the event that any amount or benefits made or
provided to the Executive this Plan and under all other plans and programs of
the Company (the “Covered Payments”) is determined to constitute a Parachute
Payment, as such term is defined in Code Section 280G(b)(2), the Company shall
pay to the Executive either (i) the full amount of such Covered Payments or
(ii) such lesser amount (beginning with those amounts that are exempt from
Section 409A and then from amounts that are subject to Section 409A, beginning
with such amounts scheduled to be paid furthest from the first date of payments)
as would result in no portion of the Covered Payments being subject to the
excise tax under Code Section 4999 (“Excise Tax”), whichever of the foregoing
amounts, taking into account the applicable federal, state and local employment
taxes, income taxes and the Excise Tax, results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Covered Payments,
notwithstanding that all or some portion of the Covered Payments may be subject
to the Excise Tax.

5.2 Procedure for Determinations. All determinations required to be made under
this Article 5 and the assumptions to be utilized in arriving at such
determinations, shall be made by the independent public accountants then
regularly retained by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Company or the
Executive that there have been Covered Payments, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm and such
counsel shall be borne solely by the Company.

5.3 Internal Revenue Service Claims. In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the
Covered Payments, a change is formally determined to be required in the amount
of taxes paid by the Executive, appropriate adjustments will be made under this
Agreement such that the net amount that is payable to the Executive after taking
into account the provisions of Code Section 4999 will reflect the intent of the
parties as expressed in this Section. The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require payment of an Excise Tax or an additional Excise Tax on the Covered
Payments (a “Claim”). Such notification shall be given as soon as practicable
but no later than ten (10) business days after the Executive is informed in
writing of such Claim and shall apprise the Company of the nature of such Claim
and the date on which such Claim is requested to be paid. The Executive shall
not pay such Claim prior to the expiration of the thirty (30)-day period
following the date on which she gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
Claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such Claim, the Executive
shall (a) give the Company any information reasonably requested by the Company
relating to such Claim, (b) take such action in connection with contesting such
Claim as the Company shall reasonably request in writing from

 

10



--------------------------------------------------------------------------------

time to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by the Company,
(c) cooperate with the Company in good faith in order effectively to contest
such Claim, and (d) permit the Company to participate in any proceedings
relating to such Claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax, additional Excise
Tax, or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 5.3, the Company,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such Claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the Claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one (1) or
more appellate courts, as the Company shall determine, provided, however, that
if the Company directs the Executive to pay such Claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis or, if such an advance is not permissible thereunder, pay
the amount of such payment to the Executive as additional compensation, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax, additional Excise Tax, or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or
additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall reimburse any fees
and expenses provided for under this Section 5.3 on or before the last day of
the Executive’s taxable year following the taxable year in which the fee or
expense was incurred, and in accordance with the other requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or
successor provisions).

5.4 Refund. If, after the receipt by the Executive of an amount advanced or paid
by the Company pursuant to Section 5.3, the Executive becomes entitled to
receive any refund with respect to such Claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 5.3) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 5.3, a
determination is made that the Executive shall not be entitled to any refund
with respect to such Claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) calendar days after such determination, then such advance shall
be forgiven and shall not be required to be repaid.

ARTICLE 6. CODE SECTION 409A

6.1 The Plan is intended to comply with Code Section 409A and the interpretative
guidance thereunder, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, and
shall be administered accordingly. The Plan shall be construed and interpreted
with such intent.

 

11



--------------------------------------------------------------------------------

6.2 Each payment under the Plan or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code
Section 409A. To the extent any reimbursements or in-kind benefit payments under
the Plan are subject to Code Section 409A, such reimbursements and in-kind
benefit payments will be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions).

6.3 Notwithstanding anything in the Plan to the contrary, to the extent the
Executive is considered a “specified employee” (as defined in Code Section 409A)
and would be entitled to a payment during the six-month period beginning on the
Executive’s date of termination that is not otherwise excluded under Code
Section 409A under the exception for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or any otherwise applicable
exemption, the payment will not be made to the Executive until the earlier of
the six-month anniversary of the Executive’s date of termination or the
Executive’s death and will be accumulated and paid on the first day of the
seventh month following the date of termination.

6.4 The Company may amend the Plan to the minimum extent necessary to satisfy
the applicable provisions of Code Section 409A.

6.5 The Company cannot guarantee that any Successful Transaction Severance
provided pursuant to the Plan will satisfy all applicable provisions of Code
Section 409A.

ARTICLE 7. CLAIMS PROCEDURE

7.1 Claims Procedure. Any Successful Transaction Severance shall be paid without
the necessity of formal claims. If any person believes he or she is being denied
any rights or benefits under the Plan or receives an adverse benefit
determination, such person (or the person’s duly authorized representative) may
file a claim in writing with the Plan Administrator within one year following
the applicable Executive’s date of termination. An adverse benefit determination
is a denial, reduction, or termination of, rescission, or a failure to provide
or make payment (in whole or in part) for, a benefit, including any such denial,
reduction, termination, or failure to provide or make payment that is based on a
determination of a participant’s or beneficiary’s eligibility to participate in
the Plan. If any such claim is wholly or partially denied, the Plan
Administrator will notify the claimant of its decision in writing. The
notification will set forth, in a manner calculated to be understood by the
claimant, the following: (a) the specific reason or reasons for the adverse
determination, (b) reference to the specific Plan provisions on which the
determination is based, (c) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and (d) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following the final benefit determination on appeal. Such
notification will be given within ninety (90) calendar days after the claim is
received by the Plan Administrator, or within one hundred eighty (180) calendar
days, if the Plan Administrator determines that special circumstances require an
extension of time for processing the claim. If the Plan Administrator determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90)-calendar day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render a benefit determination.

 

12



--------------------------------------------------------------------------------

7.2 Appeals. Within sixty (60) calendar days after the receipt of notification
of an adverse benefit determination, a claimant (or the claimant’s duly
authorized representative) may file a written request with the Plan
Administrator for a review of the claimant’s adverse benefit determination and
submit written comments, documents, records, and other information relating to
the claim for benefits. A request for review shall be deemed filed as of the
date of receipt of such written request by the Plan Administrator. A claimant
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits. The Plan Administrator will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Plan Administrator will
notify the claimant of its decision on review in writing. Such notification will
be written in a manner calculated to be understood by the claimant and will
contain the following: (a) the specific reason or reasons for the adverse
determination, (b) reference to the specific Plan provisions on which the
benefit determination is based, (c) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits, and (d) a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the final benefit determination on
appeal. The decision on review will be made within sixty (60) calendar days
after the request for review is received by the Plan Administrator, or within
one hundred twenty (120) calendar days if the Plan Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Plan Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial sixty (60) calendar day period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review. The Plan Administrator’s decision on review shall be final and binding
on the claimant.

7.3 Legal Actions. The claims and review procedures described in this Article 7
must be exhausted before a legal action may be brought against the Board, the
Company, the Plan Administrator, or the Plan. Any legal action must be filed
within one (1) year of receiving final notice of a denied claim.

ARTICLE 8. SUCCESSORS

8.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
maintain the Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place, subject to
Section 10.1 hereof. Regardless of whether such agreement is executed, the Plan
shall be binding upon any successor in accordance with the operation of law and
such successor shall be deemed the “Company” for purposes of the Plan.

 

13



--------------------------------------------------------------------------------

8.2 Assignment by the Executive. The Plan shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any Successful Transaction Severance would still be owed to
the Executive hereunder had the Executive continued to live, all such Successful
Transaction Severance, unless otherwise provided herein, shall be paid in
accordance with the terms of the Plan to the Executive’s devisee, legatee, or
other designee, or if there is no such designee, to the Executive’s estate.

ARTICLE 9. MISCELLANEOUS

9.1 Employment Status. The Plan is not a contract of employment, and
participation in the Plan does not give an Executive the right to be rehired or
retained in the employ of the Company on a full-time, part-time or any other
basis, or to receive any benefit under any other plan of the Company.
Participation in the Plan does not give any Executive any right or claim or
legal entitlement to any benefit under the Plan, unless that right or claim has
specifically accrued under the terms of the Plan.

9.2 Effect of Receiving Successful Transaction Severance. Receipt of any
Successful Transaction Severance does not constitute any sort of extension or
perpetuation of employment beyond the Executive’s actual date of employment
termination.

9.3 Interests Not Transferable. The interests of persons entitled to any
Successful Transaction Severance are not subject to their debts or other
obligations and, except as may be required by the tax withholding provisions of
the Code or any state’s income tax act, or pursuant to an agreement between an
Executive and the Company, may not be voluntarily sold, transferred, alienated,
assigned, or encumbered.

9.4 Entire Plan. The Plan contains the entire understanding of the Company and
the Executive with respect to the subject matter hereof. Other than amounts
payable pursuant to the Ordinary Severance Plan, the Successful Transaction
Severance under this Plan shall be in lieu of and reduced by any severance pay
or the like that may be payable under any plan or practice of the Company, or
that may be payable by any Federal, state or foreign law, statute, regulation,
or the like (including the WARN Act or any similar state or foreign law)

9.5 Conflicting Plans. Payments or benefits provided to an Executive under the
Ordinary Severance Plan or any other Company stock, deferred compensation,
savings, retirement, or other employee benefit plan are governed solely by the
terms of that plan. Any obligations or duties of an Executive pursuant to any
non-competition or other agreement with the Company will be governed solely by
the terms of that agreement, and will not be affected by the terms of the Plan,
except to the extent that agreement expressly provides otherwise. The Successful
Transaction Severance paid under the Plan shall not be taken into account for
purposes of contributions or benefits under any other employee benefit plans.
Further, the period of coverage under any employee benefit plan is not extended
due to the payment of Successful Transaction Severance under the Plan.

9.6 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its principal offices.

 

14



--------------------------------------------------------------------------------

9.7 Tax Withholding. The Company shall withhold from any Successful Transaction
Severance payable under the Plan all Federal, state, city, or other taxes as
legally required to be withheld, as well as any other amounts authorized or
required by policy, including, but not limited to, withholding for garnishments
and judgments or other court orders. Any Severance Benefit payable under the
Plan will be offset against any severance, notice or termination pay required to
be paid by the Company pursuant to foreign, Federal, state, or local law or
ordinance.

9.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions hereof and shall have no force and
effect. Notwithstanding anything in the Plan to the contrary, the Company shall
have no obligation to provide any Successful Transaction Severance to the
Executive hereunder to the extent, but only to the extent, that such provision
is prohibited by the terms of any final order of a Federal, state, or local
court or regulatory agency of competent jurisdiction, provided that such an
order shall not affect, impair, or invalidate any provision of the Plan not
expressly subject to such order.

9.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.

9.10 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Illinois shall be the controlling law in all
matters relating to the Plan without giving effect to principles of conflicts of
laws. The jurisdiction and venue for any disputes arising under, or any action
brought to enforce, or otherwise relating to, the Plan shall be exclusively in
the courts in State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist).

9.11 Action by Company. Any action required of or permitted to be taken by the
Company under the Plan will be by resolution of the Board, by resolution of a
duly authorized committee of the Board, by a person or persons authorized by
resolutions of the Board, or a by duly authorized committee.

9.12 Plan Funding. The Company will pay any Successful Transaction Severance due
and owing under the Plan directly out of its general assets. To the extent that
an Executive acquires a right to receive any Successful Transaction Severance
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. Nothing herein contained shall require or be
deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any Successful Transaction Severance hereunder.

9.13 Indemnification. Each person who is or has been a member of the Board, and
any individual or individuals to whom the Company has delegated authority under
Section 1.3 of the Plan, shall be indemnified and held harmless by the Company
from and against any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or as a result of any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken, or failure to act,
under the Plan. Each such person will also be indemnified and held harmless by
the Company from and against any and all amounts paid by him or her in a
settlement approved by the Company, or paid by him or her in satisfaction of any
judgment, of or in a claim, action, suit or proceeding against him or

 

15



--------------------------------------------------------------------------------

her and described in the previous sentence, so long as he or she gives the
Company an opportunity, at its own expense, to handle and defend the claim,
action, suit or proceeding before he or she undertakes to handle and defend it.
The foregoing right of indemnification will not be exclusive of any other rights
of indemnification to which a person may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify him or her or hold him or her
harmless.

9.14 Cooperation. An Executive must reasonably cooperate with the Company and
the Plan Administrator by furnishing any and all information reasonably
requested by the Company or the Plan Administrator, in order to facilitate the
payment of benefits hereunder, and taking such other actions as may be requested
by the Company. If an Executive refuses to cooperate, the Company shall have no
further obligation to such Executive under the Plan.

ARTICLE 10. AMENDMENT AND TERMINATION

10.1 Amendment and Termination. The Company reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan at any time and to
thereby alter, reduce or eliminate any benefit under the Plan, in whole or in
part, at any time. Notwithstanding the foregoing, any amendment or termination
of the Plan will not reduce the amount of benefits payable (if any) to any
Executive. Further notwithstanding the foregoing, during the two-year period
following the consummation of a Successful Transaction, any amendment or
termination of the Plan will not reduce the amount of benefits payable (if any)
to any Executive or the rights of any Executive under the Plan, or cause any
individual who is an Executive at the time of the Successful Transaction to
cease being an Executive, without the express written consent of such Executive.

10.2 Notice of Amendment or Termination. Executives covered by the Plan will be
notified of any material amendment or termination of the Plan within a
reasonable time.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by the
undersigned duly authorized officer this 20th day of November 2019.

 

FREIGHTCAR AMERICA, INC.

BY:    

ITS:  

 

 

16



--------------------------------------------------------------------------------

Appendix A

EXECUTIVES ELIGIBLE TO PARTICIPATE IN THE

FREIGHTCAR AMERICA, INC. SUCCESSFUL TRANSACTION SEVERANCE PLAN

 

    

Successful Transaction Severance Multiple

Chief Executive Officer    One-Half (0.5) Chief Financial Officer    One (1.0)
General Counsel    One (1.0)

 

Appendix A



--------------------------------------------------------------------------------

Appendix B

ADDITIONAL INFORMATION FOR SUMMARY PLAN DESCRIPTION

This Appendix B, together with the Plan document, constitutes the summary plan
description of the Plan. References in this Appendix B to “you” or “your” are
references to the Executive. Any term capitalized but not defined in this
Appendix B will have the meaning set forth in the Plan.

YOUR RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

 

  •  

Receive information about the Plan and benefits offered under the Plan.

 

  •  

Examine, without charge, at the Company’s office and at other specified
locations, all documents governing the Plan, and a copy of the latest annual
report filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefit Security Administration.

 

  •  

Obtain, upon written request to the Company, copies of documents governing the
operation of the Plan, and copies of the latest annual report and updated
summary plan description. The Company may make a reasonable charge for the
copies.

 

  •  

Obtain a statement telling you whether you have a right to receive a benefit
and, if so, what your benefit would be if you stop working under the Plan now.
If you do not have a right to a benefit, the statement will tell you how many
more years you have to work to get a right to a benefit. This statement must be
requested in writing and is not required to be given more than once every 12
months. The Plan must provide the statement free of charge.

PRUDENT ACTION BY PLAN FIDUCIARIES

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from exercising
your rights under ERISA.

ENFORCE YOUR RIGHTS

If your claim for a benefit is denied in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 calendar days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Appendix B



--------------------------------------------------------------------------------

ASSISTANCE WITH YOUR QUESTIONS

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

GENERAL PLAN INFORMATION

 

Plan Sponsor   

FreightCar America, Inc.

Two North Riverside Plaza, Suite 1250

Chicago, Illinois 60606

Plan Name    FreightCar America, Inc. Successful Transaction Severance Plan Type
of Plan    Welfare plan Source of Funds    The Company will pay all benefits due
and owing under the Plan directly out of its general assets. To the extent that
an Executive acquires a right to receive benefits under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company. Company’s Employer Identification Number    25-1837219 Plan
Administrator   

FreightCar America, Inc.

Two North Riverside Plaza, Suite 1250

Chicago, Illinois 60606

(312) 928-0850

Agent for Service

of Legal Process

   Plan Administrator Plan Year   

Calendar Year

(January 1 – December 31)

Controlling Law    Illinois, to the extent not preempted by Federal law

 

 

Appendix B



--------------------------------------------------------------------------------

FREIGHTCAR AMEIRCA, INC. SUCCESSFUL TRANSACTION SEVERANCE PLAN

ACKNOWLEDGMENT AND ACCEPTANCE OF

THE TERMS AND CONDITIONS OF THE PLAN

FreightCar America, Inc. (the “Company”) has established the FreightCar America,
Inc. Successful Transaction Severance Plan (the “Plan”). The Plan provides
Successful Transaction Severance to certain eligible executives in the event of
employment termination by the Company without “cause,” or termination by the
executive for “good reason” (each as defined in the Plan). You are eligible to
participate in the Plan.

By the signatures below of the representative of the Company and the Executive
named herein, the Company and the Executive agree that the Company hereby
designates the Executive as eligible to participate in the Plan, and the
Executive hereby acknowledges and accepts such participation, subject to the
terms and conditions of the Plan, and agrees to the terms of the Plan, which is
attached hereto and made a part hereof.

 

Name of Executive:    «FirstName» «LastName»   
Date of Eligibility and Participation:   

«Date»

  

At Will Employment. Nothing in this Acknowledgement and Acceptance or in the
Plan shall confer upon the Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or of the Executive, which rights are hereby expressly
reserved by each, to terminate the Executive’s employment at any time for any
reason.

The Company reserves the right to amend or terminate the Plan at any time prior
to a Successful Transaction, including an amendment that would alter, reduce or
eliminate benefits under the Plan, except that no amendment or termination of
the Plan would reduce the amount of benefits payable (if any) to any Executive
who terminates employment before the effective date of the amendment or
termination.

 

EXECUTIVE:    FREIGHTCAR AMERICA, INC.    By:   

                 

 

Signature

   Title:   

                 

Attachment:

FreightCar America, Inc. Successful Transaction Severance Plan